DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Published Patent Application No. 2011/0158596 (hereinafter “Terada”) in view of 
U.S. Published Patent Application No. 2002/0021879 (hereinafter “Lee”).
	Regarding claims 1 and 4, Terada teaches an optical waveguide (10) comprising: a core forming layer (13) with a high refractive index (par. [0064]); and a first clad layer (11) with a low refractive index (par. [0064]), bonded to a first main surface of the core forming layer (Fig. 1), wherein the core forming layer is provided in a plane direction with a core portion (14), lateral clad portions (152) each having one side adjacent to a corresponding side of the core portion (Fig. 1), and high refractive index portions (151) each adjacent to another side of a corresponding one of the lateral clad portions (Fig. 1), the core portion is provided in its plane direction with a central region (Fig. 1), and the lateral clad portions each includes a region having a constant refractive index (Fig. 1).
Terada does not teach that the core portion is provided with graded index regions in each of which a refractive index continuously decreases from the central region toward an interface with the corresponding one of the lateral clad portions or that the high refractive index portions each have a second graded index region in which the refractive index continuously increases with the corresponding one of the lateral clad portions toward the region having the constant refractive index. Lee teaches a graded index region (103) placed between a low index cladding (102) and a high index core (101) (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical waveguide of Terada so as to include graded index regions between the core and cladding and between the high refractive index portions and the cladding, as suggested by Lee. The motivation would have been to reduce undesired light scattering (par. [0015]). 
Regarding claim 2, Terada teaches that central region of the core portion has a constant refractive index (par. [0059]).
Regarding claim 3, Terada teaches that each of the high refractive index portions has a region having a constant refractive index (par. [0058]).
Regarding claim 7, Terada teaches a second clad layer (12) having a low refractive index (par. [0064]) that is bonded to a second main surface of the core forming layer (Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Lee as applied to claim 3 above, and further in view of U.S. Published Patent Application No. 2011/0317960 (hereinafter “Van Keuren”).
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Lee as applied to claim 1 above, and further in view of U.S. Patent No. 6,222,972 (hereinafter “Yamamoto”).
Terada in view of Lee renders obvious the limitations of the base claim 1. Terada does not explicitly teach that the core forming layer has a curing degree of 50% or more as a whole. Yamamoto teaches a core forming layer of an optical waveguide having a curing degree of 50% or more as a whole (col. 8, lines 34-50). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical waveguide of Terada such that the core forming layer has a curing degree of 50% or more as a whole, as taught by Yamamoto. The motivation would have been to prevent peeling and cracking of the cured material (col. 8, lines 23-50).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a first exposure of irradiating potions corresponding to the core portion and the lateral clad portions in a layered body obtained in the layering with active energy rays, using a mask including an opening and a halftone region having a transmittance of 20% to 80% at side edge portions across the opening, to semi-cure the irradiating portions; and a second exposure of irradiating the entire transparent resin film with active energy rays for further curing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883